DETAILED ACTION
	Applicant’s response of April 5, 2022 has been fully considered.  Claim 1 is amended.  Claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 2011/0144236) in view of Iwakuni (US 2017/0088699) and Maehara et al. (US 2016/0221397).
Mihara teaches a tire with a tread made of a rubber composition (¶35), where the rubber composition comprises 100 parts by weight of a rubber component comprised of 30 to 80% by weight of styrene butadiene rubber (¶13), 10 to 50% by weight of butadiene rubber (¶15), and 5 to 35% by weight of natural rubber (¶16); 2 to 70 parts by weight of carbon black (¶32); and 1.4 parts by weight of sulfur (Table 3).  The rubber component has an average glass transition temperature of -55°C or lower (¶17).  The nitrogen adsorption specific surface area of the N330 grade of carbon black used in the examples (Table 3) is 78 m2/g (see, Wang et al., 2003, Carbon Black, Encyclopedia of Polymer Science and Technology, page 67, included previously).
Mihara does not teach that the rubber composition has a ratio Ma/Ms of a compounded amount Ma parts by mass of the total vulcanization accelerator content to a compounded amount Ms parts by mass of the sulfur content of from 1.0 to 1.3.  However, Iwakuni teaches a rubber composition for a tire tread (¶9) comprising a rubber component comprising a diene rubber that is at least one selected from the group consisting of natural rubber, polybutadiene rubber, and styrene-butadiene rubber (¶17), carbon black (¶34, 36), 0.5 to 5 parts by mass of vulcanizing agent (sulfur) and 0.5 to 5 parts by mass of vulcanization accelerator (¶37).  These amounts of sulfur and vulcanization accelerator produce ratios of Ma/Ms within the claimed range of 1.0 to 1.3.  For example, 2 parts by mass of each component will produce a ratio of 1.0.  Mihara and Iwakuni are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0.5 to 5 parts by mass of sulfur and 0.5 to 5 parts by mass of vulcanization accelerator, as taught by Iwakuni, in the rubber composition, as taught by Mihara, and would have been motivated to do so in order to ensure proper and timely vulcanization of the tire tread since Iwakuni teaches that these ranges are preferably used in rubber compositions for tire treads made of diene rubbers.  
Mihara does not teach that the tread has a groove depth at a shoulder portion that comes into contact with a road surface of 10 mm or greater.  However, Maehara et al. teaches a tire with a tread portion wherein it is preferred that the shoulder portion grooves have a groove depth of 15 to 25 mm (¶124).  Mihara and Maehara et al. are analogous art because they are from the same field of endeavor, namely that of tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form the shoulder portion with a groove depth of 15 to 25 mm, as taught by Maehara et al., on the tread, as taught by Mihara, and would have been motivated to do so in order to ensure the rigidity of the tread portion (¶124).
Mihara does not teach that the rubber composition has a rubber hardness of 65 to 70 at 20°C.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a rubber hardness of 65 to 70 at 20°C, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 2011/0144236) in view of Iwakuni (US 2017/0088699) and Maehara et al. (US 2016/0221397) as applied to claims 1 and 2 above, and further in view of Kaji (US 2016/0159160).
Mihara, Iwakuni, and Maehara et al. teach the tire tread of claims 1 and 2 as set forth above.  Mihara does not teach that the tread comprises a ground contact surface consisting of block-shaped land portions defined by grooves continuous provided in circumferential and width directions of the tire.  However, Kaji teaches a tire with a tread portion wherein the tread consists of block-shaped land portions that are defined by grooves in the circumferential and width directions (¶36; Fig. 1).  Mihara and Kaji are analogous art because they are from the same field of endeavor, namely that of tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form block-shaped land portions, as taught by Kaji, on the tire tread, as taught by Mihara, and would have been motivated to do so in order to help suppress uneven wear of the tire tread (¶8, 11).

Response to Arguments
Applicant’s arguments, see pages 4 and 5, filed April 5, 2022, with respect to the rejections of claims 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Mihara (US 2011/0144236) in view of Iwakuni (US 2017/0088699) and Maehara et al. (US 2016/0221397) (claims 1 and 2) and further in view of Kaji (US 2016/0159160) (claims 3 and 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767